Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 5, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00153-CR



                  IN RE MARCOS LOPEZ ORTIZ, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              56th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 00CR1009

                        MEMORANDUM OPINION

      On February 22, 2019, relator Marcos Lopez Ortiz filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. We affirmed relator’s convictions for aggravated robbery
and aggravated assault in 2002. See Ortiz v. State, Nos. 14–01–00556–CR & 14–
01–00557–CR, 2002 WL 1041054 (Tex. App.—Houston [14th Dist.] May 23, 2002,
no pet.).

       In his petition, relator alleges that he has filed petitions and motions in the
trial court seeking a new trial based on newly discovered evidence, and that the
Honorable Lonnie Cox, presiding judge of the 56th District Court of Galveston
County, continues to deny or dismiss these alleged petitions and motions. Relator
asks our court to compel Judge Cox to recuse himself.

       Relator has not provided any record, but it appears that relator is seeking a
writ of habeas corpus as provided by article 11.07 of the Texas Code of Criminal
Procedure.1 Courts of appeals generally have no jurisdiction over post-conviction
writs of habeas corpus in felony cases or orders entered in such proceedings. See
Tex. Code Crim. Proc. Ann. art. 11.07; Board of Pardons and Paroles ex. rel. Keene
v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.
1995); In re Briscoe, 230 S.W.3d 196, 196–97 (Tex. App.—Houston [14th Dist.]
2006, orig. proceeding); Self v. State, 122 S.W.3d 294, 295 (Tex. App.—Eastland
2003, no pet.). To complain about any action, or inaction, of the convicting court,
the applicant may seek relief from the Court of Criminal Appeals. See Tex. Code
Crim. Proc. Ann. art. 11.07 § 5. Because the relief sought in relator’s petition relates




       1
          Relator previously appealed the trial court’s denial of his “motion for appointment of
counsel on habeas corpus”, which our court dismissed for want of jurisdiction. See Ortiz v. State,
No. 14-17-00813-CR, 2017 WL 5196203, at *1 (Tex. App.—Houston [14th Dist.] Nov. 9, 2017,
no pet.) (mem. op., not designated for publication).
                                                2
to post-conviction relief from otherwise final felony convictions, this court is
without jurisdiction to consider relator’s petition.2

       Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                              PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b).




       2
          See In re Fierro, No. 03–12–00018–CV, 2012 WL 414020, *1 (Tex. App.—San Antonio
Feb. 9, 2012, orig. proceeding) (holding that appellate courts have no jurisdiction over complaints
about trial court’s failure to address recusal motion filed in connection with post-conviction habeas
proceeding).
                                                 3